                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



RONALD J.,1                                                             Case No. 3:17-cv-01508-SU

                       Plaintiff,
                                v.                                                       OPINION
                                                                                       AND ORDER
COMMISSIONER,
Social Security Administration,

                  Defendant.
_______________________________________

SULLIVAN, United States Magistrate Judge:

       Before the Court is plaintiff’s Motion for Attorney Fees pursuant to 42 U.S.C. § 406(b).

See Pl.’s Mot. Att’y Fees (“Pl.’s Mot.”) (Docket No. 24). Although plaintiff is the claimant in this

social security disability appeal, the real party interest to this motion is his attorney, John Haapala

(“counsel”). All parties have consented to allow a Magistrate Judge to enter final orders and

judgment in accordance with Federal Rule of Civil Procedure 73 and 28 U.S.C. § 636(c). See



1
 In the interest of privacy, this Opinion and Order uses only the first name and last name initial of
non-government parties and their immediate family members.


Page 1 - OPINION AND ORDER
(Docket No. 9). The Commissioner of the Social Security Administration (“Commissioner”) does

not oppose the motion,2 but plays a role “resembling that of a trustee for [plaintiff].” Gisbrecht v.

Barnhart, 535 U.S. 789, 798 n.6 (2002). Having reviewed the file and the fees sought, the Court

concludes counsel is entitled to fees under § 406(b) and the motion is GRANTED.

                               PROCEDURAL BACKGROUND

       On September 26, 2017, plaintiff sought review of the Commissioner’s decision denying

his disability application and filed a Complaint in this Court. (Docket No. 1). On November 18,

2018, after briefing from the parties, the Court issued an Opinion and Order (“O&O”) reversing

the Commissioner’s decision and entered judgment remanding the appeal for further

administrative proceedings. See (Docket Nos. 16–19).

       On February 12, 2019, the Court granted a Stipulated Application for Attorney Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”), in the amount of

$4,916.64. (Docket No. 23).

       On August 7, 2019, the Commissioner issued a letter entitling plaintiff to retroactive

benefits in the amount of $97,104.00. Pl.’s Mot. Ex. 1 at 4. On October 4, 2019, plaintiff filed the

instant Motion for Approval of Attorney Fees Pursuant to 42 U.S.C. § 406(b) in the amount of

$24,276.00. Pl.’s Mot. 1.




2
  The caption of the motion states it is “UNOPPOSED”; however, in the first paragraph of the
motion it is not immediately apparent whether the motion is in fact unopposed. See Pl.’ Mot. 1
(“Defendant has indicated that they [do/do not] oppose this motion.”) (bracketing in original).
Because counsel additionally represents that he “contacted and forwarded a copy of the motion
and memorandum to” the Commissioner in compliance with LR 7.1(a), and because the
Commissioner did not file an opposition to the motion, the Court will treat the motion as
unopposed.
Page 2 - OPINION AND ORDER
                                      LEGAL STANDARD

        After entering a judgment in favor of a Social Security claimant represented by counsel, a

court “may determine and allow as part of its judgment a reasonable fee for such representation,

not in excess of 25 percent of the total of the past-due benefits to which the claimant is entitled by

reason of such judgment.” 42 U.S.C. § 406(b)(1)(A). District courts approach § 406(b) fee

determinations “‘by looking first to the contingent-fee agreement, then testing it for

reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting Gisbrecht,

535 U.S. at 808). In testing the reasonableness of a fee, courts consider “the character of the

representation and the results the representative achieved.” Crawford, 586 F.3d at 1149 (quoting

Gisbrecht, 535 U.S. at 808). A reduction in fees is appropriate where counsel has engaged in

“substandard performance, delay, or benefits that are not in proportion to the time spent on the

case.” Id. (citing Gisbrecht, 535 U.S. at 808). When a court approves both an EAJA fee award and

a § 406(b) fee payment, the claimant’s attorney must refund to the claimant the lesser of the two

payments. Gisbrecht, 535 U.S. at 796.

                                           DISCUSSION

        Counsel requests a fee of $24,276.00. The Court first examines the fee agreement to ensure

its compliance with the relevant statutory provision and then surveys the character of the

representation and the results achieved.

I.      Fee Agreement

        Under Gisbrecht, the Court must first examine the fee agreement to ensure it does not

exceed the statutory 25 percent cap mandated by Congress. 535 U.S. at 808. The fee agreement

here does not exceed the statutory cap. See Pl.’s Mot. Ex. 2. The terms of this agreement are thus

within the statute’s limits.



Page 3 - OPINION AND ORDER
       Next, the Court must confirm that the fee requested does not exceed the statute’s 25 percent

ceiling. This determination requires evidence of the retroactive benefits to be paid to plaintiff.

Counsel provided a document from the Commissioner entitled “Notice of Change in Benefits,”

which details the retroactive benefits due to plaintiff. Pl.’s Mot. Ex. 1 at 4. Counsel seeks

$24,276.00 in fees, which is 25 percent of the amount of retroactive benefits. Therefore, counsel’s

request does not exceed the statutory ceiling.

II.    Reasonableness Factors

       A.       Attorney Performance

       Substandard performance by a legal representative may warrant a reduction in a § 406(b)

fee award. Crawford, 586 F.3d at 1151. Courts may also look to the results achieved. Id. The

record in this case provides no basis for a reduction in the requested § 406(b) fee. After full briefing

on the merits, plaintiff prevailed on each of the three issues raised on appeal and obtained a remand

that resulted in the Commissioner ultimately awarding benefits.

       B.       Undue Delay

       A court may reduce a § 406(b) award for delays in proceedings attributable to claimant’s

counsel. Crawford, 586 F.3d at 1151. The reduction may be appropriate “so that the attorney will

not profit from the accumulation of benefits during the pendency of the case in court.” Gisbrecht,

535 U.S. at 808 (citation omitted).

       Here, plaintiff observed all case management deadlines set by the Court, including timely

requesting a single extension of time, before the deadline had expired, to file his Opening Brief.

(Docket No. 14). The pendency of this action therefore did not present any undue delay.

Accordingly, a reduction of counsel’s fee request is not warranted under this factor.




Page 4 - OPINION AND ORDER
       C.      Proportionality

       Finally, a district court may reduce a § 406(b) award if the “benefits . . . are not in

proportion to the time spent on the case.” Crawford, 586 F.3d at 1151 (citing Gisbrecht, 535 U.S.

at 808 (explaining that “[i]f the benefits are large in comparison to the amount of time counsel

spent on the case, a downward adjustment is” warranted)).

       Counsel reports 24.4 hours spent representing plaintiff in this matter. Pl.’s Mot. at 3; see

also id. at Ex. 4 (attorney timesheet). Courts in this District have routinely found between twenty

to forty hours spent on social security appeals is reasonable. See, e.g., Milliron v. Colvin, No. 3:11-

cv-00656-HU, 2014 WL 3728709, at *3 (D. Or. July 25, 2014) (approximately 36 hours); Alter v.

Colvin, No. 1:12-cv-00737-AC, 2014 WL 3486143, at *2 (D. Or. July 11, 2014) (33.2 hours);

Town v. Astrue, No. 3:10-cv-01301-AC, 2013 WL 2902633, at *4 (D. Or. June 11, 2013) (40.8

hours); Steele v. Astrue, No. 03:09-cv-01176-HU, 2011 WL 3555764, at *2 (D. Or. July 1, 2011)

(28.65 hours), report and recommendation adopted, 2011 WL 3516291 (D. Or. Aug. 11, 2011).

       As noted, plaintiff’s attorney seeks precisely 25 percent—$24,276.00—of the retroactive

benefit award in attorney fees for his representation of plaintiff. This results in an effective hourly

rate of approximately $994.91. Courts in this District have approved hourly rates of $1,000 or

more. See, e.g., Quinnin v. Colvin, No. 1:12-cv-01133-SI, 2013 WL 5786988, at *4 (D. Or. Oct.

28, 2013) (approving as reasonable “a de facto hourly rate for attorney time of $1,240”); Ali v.

Comm’r, No. 3:10-cv-01232-CL, 2013 WL 3819867, at *3 (D. Or. July 21, 2013) (approving an

effective hourly rate of $1,000); Breedlove v. Astrue, No. 3:07-cv-1743-AC, 2011 WL 2531174,

at *8 (D. Or. June 24, 2011) (approving an effective hourly rate of $1,041.84).

       The Court finds the hours expended and effective hourly rate reasonable given the

“complexity [of this case] and risk involved[.]” Crawford, 586 F.3d at 1152. Here, plaintiff’s



Page 5 - OPINION AND ORDER
Opening Brief identified three assignments of error. See Pl.’s Opening Br. (Docket No. 16). The

Court finds the complexity of this case was average and therefore no reduction of fees is warranted.

The Court further finds that a reduction is not warranted based on risk. Counsel assumed

“significant risk” in accepting this case, including the “risk that no benefits would be awarded.”

Crawford, 586 F.3d at 1151–52.

       In sum, the Court finds counsel has “met [his] burden to demonstrate that the fees [he]

requested were reasonable.” Id. at 1151.

                                           CONCLUSION

       For the reasons above, plaintiff’s Motion for Approval of Attorney Fees pursuant to 42

U.S.C. § 406(b) is GRANTED, in the amount of $24,276.00. Because counsel was already

awarded fees of $4,916.64 under the EAJA, counsel is entitled to the net amount of $19,359.36,

less any administrative assessment.

       DATED this 20th day of November 2019.




                                                     /s/ Patricia Sullivan
                                                     PATRICIA SULLIVAN
                                                     United States Magistrate Judge




Page 6 - OPINION AND ORDER
